UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-6448


CALVIN PERRY,

                    Plaintiff - Appellant,

             v.

B. BOOKER; C. LOVERN; J. COLLINS; P. RIDGE,

                    Defendants - Appellees,

             and

JPAY, INC.; CHILDRESS, Lieutenant of Charlie Building; T. COBBS;
BETTERON, Nurse at Green Rock Correctional Center; SOPHIA MASSENBURG;
K. CROWDER; MARCUS ELAML,

                    Defendants.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:16-cv-00362-EKD-RSB)


Submitted: August 23, 2019                                 Decided: August 28, 2019


Before NIEMEYER and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Calvin Perry, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Calvin Perry appeals the district court’s final order denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Perry v. Booker,

No. 7:16-cv-00362-EKD-RSB (W.D. Va. Mar. 27, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3